Citation Nr: 0517256	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  03-21 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for service-connected bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel






INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from September 1960 to September 1964.

This matter arises before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied an increased rating in excess of 10 
percent for service-connected bronchitis.


FINDING OF FACT

The veteran's service-connected bronchitis is currently 
manifested by pulmonary function post-bronchodilator 
predicted results of approximately FEV-1 at 71 percent, FEV-
1/FVC at 80 percent, and DLCO(sb) at 74 percent.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bronchitis have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.97, Diagnostic 
Codes 6600 (2004).











REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. See 38 U.S.C.A. §§ 
5103, 5103A (West 2002). Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits. The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist, and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim. The claimant must be given proper 
notice and an opportunity to respond. Implementing 
regulations for the VCAA were subsequently enacted, which 
were also made effective November 9, 2000, for the most part. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.159).  The intended effect of the implementing 
regulations was to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide to claimants who file a claim for 
benefits. 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA 
and the implementing regulations are applicable in the 
present case, and will be collectively referred to as "the 
VCAA." 

To comply with the aforementioned VCAA requirements under 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), the RO must 
satisfy the following four duty to notify and assist 
requirements.
 
First, the RO must inform the claimant of the information and 
evidence that is necessary to substantiate the claim. See 38 
U.S.C.A. § 5103 and 38 C.F.R.
§ 3.159(b)(1) (2004). In letters dated June 2002 and July 
2002, the RO informed the veteran of the evidence necessary 
to prove entitlement to his increased rating claim. 
Specifically, the RO informed the veteran that to establish 
entitlement, he will need to obtain evidence such as VA 
medical or other private treatment records to show that his 
service-connected condition has grown worse or more 
disabling, and that symptoms and findings show that he meets 
the criteria for a higher evaluation.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 C.F.R. § 3.159(b)(1) (2004). In its June 2002 and 
July 2002 letters, the RO informed the veteran that it would 
make reasonable efforts to help him obtain evidence necessary 
to support his claim. Such evidence would include medical 
records, treatment records, employment records, records from 
other federal agencies, and any other records it receives 
notice of. VA would also assist him by providing a medical 
examination or medical opinion if found necessary. 
 
Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide. See 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b)(1) (2004). In the June 2002 
and July 2002 letters, the RO instructed the veteran to 
submit any treatment reports or statements from physicians 
who may have treated him. The RO also instructed the veteran 
to provide information about any person or agency who may 
have additional evidence, and provided him VA Form 21-4142 to 
complete regarding such treatment.
 
Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b)(1) (2004). In the June 2002 and July 
2002 letters letter, the RO instructed the veteran to send in 
the requested information and evidence promptly, within a 
designated period of time. 

Throughout the adjudication process and in the June 2002 and 
July 2002 letters, the RO has asked the veteran to provide VA 
with information about evidence that might be available, and 
was told VA would assist him in obtaining any additional 
evidence. When the appellant has provided information about 
where he was treated for his claimed condition, VA has 
obtained the records. In view of the development that has 
been undertaken in this claim, further development is not 
needed to comply with VCAA. The appellant has been informed 
of the information and evidence needed to substantiate his 
claim, and he has been made aware of how VA would assist him 
in obtaining evidence and information. He has not identified 
any additional, relevant evidence that has not been requested 
or obtained. For the aforementioned reasons, there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claim. In short, the requirements 
under the VCAA have been met. Accordingly, there is no 
potential prejudice to the veteran for failure to develop the 
claim. Therefore, the Board will proceed to consider the 
merits of the appeal.


Factual Background

In a June 2002 statement, the veteran claimed that when he 
performed activities such as stair climbing or mowing the 
grass, he became exhausted and short of breath, which 
required him to sit down to rest. He claimed that he 
occasionally expelled various substances from his throat and 
utilized an array of different sprays to treat his breathing 
condition.

The veteran was treated at Kaiser Permanente for breathing 
problems. Kaiser Permanente progress notes from 2002 indicate 
diagnoses of a history of bronchitis. Various aerosol 
medication were prescribed for treatment.

In August 2002, the veteran was examined by Medina General 
Hospital and a pulmonary function test was performed. 
According to the report of the study, there was a moderate 
obstructive ventilatory impairment with moderate improvement 
in flow rates acutely after bronchodilator administration. 
The post bronchodilator spirometry showed only mild airway 
obstruction. The lung volumes were consistent with premature 
airway closure and air trapping and there was a moderate 
decrease in the diffuse of carbon monoxide. The test showed 
PRE-RX Forced Expirator Volume in one second (FEV-1) of 85 
percent predicted, and POST-RX FEV-1 of 99 percent predicted. 
It showed PRE-RX Forced Vital Capacity (FVC) of 66 percent 
predicted, and POST-RX FVC of 83 percent predicted. In 
regards to the Diffusion Capacity of the Lung for Carbon 
Monoxide (DLCO), only the PRE-RX DLCOunc was noted, at 58 
percent.

VA conducted an examination in November 2002 and also 
performed a pulmonary function test. The veteran's 
medications were noted. He complained of having an occasional 
cough with sputum production and clear phlegm. Examination of 
the lungs noted decreased breath sounds throughout with some 
wheezing present in the upper lobes. No rales or rhonchi were 
present and the heart was otherwise normal, with no active 
pulmonary pathology. The examiner diagnosed him with chronic 
bronchitis and emphysema. The examiner commented that the 
veteran was currently able to perform the duties of his job 
as a veteran's representative. However, he would not be able 
to do any type of exertional work such as construction. The 
pulmonary function test interpretation report revealed a 
post-bronchodilator predicted figures of FEV-1 at 71 percent 
and FEV-1/FVC at 80 percent. 

In October 2003, VA Wade Park Unit of Cleveland performed 
another pulmonary function test. The results indicated post-
bronchodilator predicted figures of FEV-1 at 73 percent, FEV-
1/FVC at 88 percent, and DLCO single breath (DLCO(SB)) at 74 
percent.


Law and Analysis

The veteran contends that his service-connected bronchitis is 
more disabling than currently evaluated.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of the Schedule for Rating 
Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004). 
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability. 38 C.F.R. § 4.1. (2004). Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2004).

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991), the Board has reviewed all evidence 
of record pertaining to the history of the service-connected 
disability. Where, as here, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present (current rating period) level 
of disability is the most relevant and of primary concern. 
Although the recorded history is for consideration in order 
to make a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 
7 Vet. App. 55 (1994).

Under Diagnostic Code 6600, chronic bronchitis is rated 10 
percent disabling when the FEV-1 is 71- to 80-percent 
predicted, or the FEV-1/FVC is 71- to 80-percent, or when the 
diffusion capacity of the lung for carbon monoxide by the 
single breath method DLCO(sb) is 66- to 80-percent predicted. 
A 30 percent rating is assigned when the FEV-1 is 56- to 70-
percent predicted, or the FEV- 1/FVC is 56- to 70- percent, 
or the DLCO(sb) is 56- to 65- percent predicted. A 60 percent 
rating is assigned when the FEV-1 is 40- to 55- percent 
predicted, or FEV-1/FVC is 40- to 55-percent, or the DLCO(sb) 
is 40- to 55-percent predicted, or there is a maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit). 38 U.S.C.A. § 4.97, Diagnostic Code 6600 (2004).

In August 2002, the veteran's pulmonary function test results 
reported PRE-RX FEV-1 of 85 percent predicted, and POST-RX 
FEV-1 of 99 percent predicted. There was no reported FEV-
1/FVC percentage. There was no reported percentage for 
DLCO(sb). Only the PRE-RX DLCOunc was noted, at 58 percent. 

In November 2002, VA test results revealed post-
bronchodilator predicted figures of FEV-1 at 71 percent and 
FEV-1/FVC at 80 percent. There was no reported DLCO(sb) 
percentage.

In October 2003, VA test results revealed post-bronchodilator 
predicted figures of FEV-1 at 73 percent, FEV-1/FVC at 88 
percent, and DLCO(sb) at 74 percent.

These figures show that the current evaluation adequately 
compensates the veteran for his current level of disability. 
In his Notice of Disagreement, the veteran contends that the 
pulmonary function test results were given too strict an 
interpretation. He cites a reading of 70.025 percent as 
indicative of a higher rating. However, it is not clear where 
the veteran obtained this particular reading or result.

His current manifestations of bronchitis more nearly 
approximates the current 10 percent evaluation under 
Diagnostic Code 6600. The evidence does not show that the 
veteran is entitled to a higher evaluation.

As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993). Although the veteran indicates 
in his statements that he believes his disability warrant a 
higher rating, he has not provided medical evidence 
demonstrating his manifestations warrant a higher rating 
under the schedular criteria. As the preponderance of the 
evidence is against his claim for increased rating, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

In arriving at the foregoing decisions, the Board has also 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating for the 
veteran's service-connected condition. The evidence, however, 
does not show such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards in rating that disability. 38 C.F.R. § 3.321(b)(1) 
(2004). Rather, the record shows that the manifestations of 
the service-connected disabilities are those contemplated by 
the regular schedular standards. It must be emphasized that 
the disability ratings are not job specific. They represent 
as far as can practicably be determined the average 
impairment in earning capacity as a result of diseases or 
injuries encountered incident to military service and their 
residual conditions in civilian occupations. Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations of illnesses proportionate to the severity of 
the several grades of disability. 38 C.F.R. § 4.1 (2004). 
Absent evidence to the contrary, the Board finds no reason 
for further action under 38 C.F.R. § 3.321(b)(1) (2004).


ORDER

Entitlement to a rating in excess of 10 percent for 
bronchitis is denied.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


